Citation Nr: 1528985	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  13-35 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lumbar spondylosis, claimed as a lumbar spine injury.

2.  Entitlement to an initial disability rating (or evaluation) for posttraumatic stress disorder (PTSD), in excess of 50 percent for the period from July 28, 2010 to March 18, 2014, and in excess of 70 percent for the period from March 18, 2014.

3.  Entitlement to an increased disability rating (or evaluation) in excess of 0 percent for bilateral hearing loss.

4.  Entitlement to an increased disability rating in excess of 0 percent for right eye corneal scarring.
	





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In an August 2014 rating decision, the RO assigned a 70 percent rating for PTSD for the period from March 18, 2014, thus creating a "staged" initial rating for different periods.  As the RO did not assign the maximum disability rating possible, the appeal for a higher initial disability rating for PTSD remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to a RO decision assigning a particular evaluation, a subsequent RO decision assigning a higher evaluation, but less than the maximum available benefit does not abrogate the pending appeal).  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.






FINDINGS OF FACT

1.  The Veteran injured the low back in service.

2.  The Veteran has a current lumbar spondylosis disorder.

3.  The current lumbar spondylosis disorder is related to the in-service back injury.

4.  For the entire initial rating period from July 28, 2010, the service-connected PTSD has resulted in occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, and mood due to such symptoms as sleep impairment, decreased concentration, impaired impulse control, mood lability, inappropriate behavior, increased absenteeism, and poor social interaction.  

5.  For the entire initial rating period from July 28, 2010, the service-connected PTSD has resulted in total occupational and social impairment.

6.  For the increased rating period from July 28, 2010, the bilateral hearing loss has been manifested by no more than level IV hearing in the right ear and level I hearing in the left ear, as determined by audiometric data and speech recognition scores.

7.  For the increased rating period from July 28, 2010, the right eye corneal scarring has been manifested by distant vision obtainable after best correction by glasses of 20/40 or better, average remaining visual field of vision in the right eye of 51.875 degrees, but no incapacitating episodes or abnormalities in muscle function.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for lumbar spondylosis are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  Resolving reasonable doubt in the Veteran's favor, for the rating period from July 28, 2010 to March 18, 2014, the criteria for a higher initial disability rating of 70 percent for PTSD, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

3.  For the entire rating period from July 28, 2010, the criteria for a higher initial disability rating of 100 percent for PTSD have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

4.  For the entire increased rating period from July 28, 2010, the criteria for an increased rating in excess of 0 percent for bilateral hearing loss have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1- 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2014).

5.  Resolving reasonable doubt in the Veteran's favor, for the entire increased rating period from July 28, 2010, the criteria for an increased rating of 10 percent for right eye corneal scarring, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1-4.7, 4.76, 4.79, Diagnostic Code 6099-6001 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

As to the issue of service connection for lumbar spondylosis, the Board is granting service connection, which constitutes the full benefit sought on appeal.  Given the favorable outcome, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

Regarding the issue of rating PTSD, when an initial rating appeal comes before the Board following a decision to grant service connection and assign an initial rating, no additional VCAA notice is required.  Courts have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. 
§ 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

In claims for increase, such as the issues of increased ratings for bilateral hearing loss and right eye corneal scarring, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).

In an August 2010 letter sent prior to the initial denial of the increased rating claims, the RO advised the Veteran that he may submit evidence showing that the service-connected bilateral hearing loss and right eye corneal scarring disabilities had increased in severity, and described the types of information and evidence that he should submit in support of the claims.  The RO also explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of the increased rating claim.  The August 2010 letter also included information regarding how VA determines disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, in consideration of the foregoing, the Board finds that the VCAA notice requirements have been fully satisfied and that there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

The Board concludes that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, post-service VA treatment records, VA examination and medical opinion reports, and lay statements from the Veteran.

VA most recently examined the service-connected PTSD in March 2014.  The VA examiner interviewed the Veteran about past and present symptomatology and social and occupational impairments, provided clinical observations, and provided an opinion on the severity of PTSD symptoms and the related social and occupational impairment.  The Board finds that the March 2014 VA psychiatric examination report is adequate and that no further medical examination or opinion is needed to decide the issue of a higher initial disability rating for the service-connected PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

VA also examined the service-connected hearing loss and right eye corneal scarring in March 2014.  In both instances, the VA examiner reviewed the claims file, interviewed the Veteran regarding past and present symptomatology, performed physical examinations and diagnostic testing, inquired about work history, reported on the pertinent rating criteria, and provided a medical opinion about the functional impairments caused by the service-connected disability.   As such, the Board finds that the March 2014 VA eye and audiological examinations are adequate and that no further medical examination or opinion is needed to decide the issues of increased disability rating for the service-connected bilateral hearing loss and right eye corneal scarring.  See id.  

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claims, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Lumbar Spondylosis

The Veteran asserts that a current lumbar spondylosis disorder began in service.  Specifically, the Veteran contends that an in-service back injury caused him to develop lumbar spondylosis over time, and that low back pain has been continuous since injuring the back in service.  See, e.g., November 2011 letter.

Initially, the Board finds that the Veteran injured the low back in service.  Service treatment records include an April 1967 entry documenting a muscle spasm in the paravertebral area.  Service treatment records also reflect that the Veteran presented with continuing back pain two days later.

The Board next finds that the Veteran has a current lumbar spondylosis disorder.  VA examined the back in October 2010.  The VA examiner diagnosed mild lumbar spondylosis after physically examining the Veteran and reviewing x-ray images.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is in relative equipoise on the question of whether the current lumbar spondylosis disorder is related to the in-service back injury.  The December 2010 VA examiner opined that it is less likely than not that the lumbar spondylosis is related to a single episode of paravertebral muscle spasm in service.  The VA examiner explained that there was a normal clinical evaluation of the back at service separation, and that there is no documented low back pain until over 40 years after service separation.

The facts cited by the December 2010 VA examiner are accurate; however, upon consideration of the same evidence, R.F., a private chiropractor, opined that it is within a reasonable degree of medical certainty that the in-service back injury weakened the Veteran's back, setting the stage for future spondylosis.  R.F. explained that spondylosis takes years to develop and would not have been observable while the Veteran was on active duty.  While not supported by detailed rationale, two private physicians, K.F. and J.B., opined that the current lumbar spondylosis developed from the in-service back injury. 

In sum, the Veteran has reported chronic low back pain since injuring the back in service; however, there is no documentation of treatment.  The December 2010 VA examiner opined that the current lumbar spondylosis is not related to service; however, a private chiropractor opined that the in-service back injury lead to later development of the current lumbar spondylosis.  After resolving reasonable doubt in the Veteran's favor, the Board finds that the current lumbar spondylosis disorder is related to the in-service back injury.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the criteria for service connection lumbar spondylosis have been met.  38 C.F.R. § 3.303(d).

Disability Rating Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 
594 (1991).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The United States Court of Appeals for Veterans' Claims (Court) has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.; 38 C.F.R. § 4.2.
Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.

Pyramiding, that is, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2014).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Initial Rating for PTSD

The RO granted service connection for PTSD in a March 2011 rating decision, which assigned an initial 50 percent disability rating, effective July 28, 2010.  In an August 2014 rating decision, the RO assigned a 70 percent rating for PTSD for the period from March 18, 2014.  The Veteran contends that a higher initial rating is warranted for the entire initial rating period based on the severity of symptoms including strained relations with family members, anger outbursts with periods of violence, and poor judgment and thinking.  See, e.g., October 2011 letter.

For the entire initial rating period from July 28, 2010, the service-connected PTSD has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Psychiatric disabilities are rated under the General Rating Formula for Mental Disorders.  Upon review, the Board finds that no other diagnostic code or rating schedule would be appropriate to rate the service-connected PTSD.

Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32 (4th ed. 1994)).

A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  DSM-IV at 46-47. 

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard, 9 Vet. App. at 267; Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2014).

On review of all the evidence, lay and medical, the Board finds that, for the entire initial rating period from July 28, 2010, the service-connected PTSD has resulted in  occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, and mood due to such symptoms as sleep impairment, decreased concentration, impaired impulse control, mood lability, inappropriate behavior, increased absenteeism, and poor social interaction.  For these reasons, the Board finds that the weight of the lay and medical evidence more nearly approximates the criteria for a 70 percent disability rating under Diagnostic Code 9411.

VA examined the PTSD in September 2010.  The Veteran reported severe sleep impairment, moderate daily fatigue, and moderate sadness that can last two days or more once every two weeks.  The Veteran said that he has two adult children with whom he has good relationships; however, the examination report also reflects marital conflict.  As to social relationships, the Veteran reported a tendency to isolate, avoid socialization, and added that his major interpersonal relationships are work related.  The Veteran stated that he had poor impulse control and that he had attacked another person who said things he did not like.  The Veteran indicated that he worked intermittently despite chronic PTSD symptoms.  The examination report also indicates intrusive thoughts and nightmares of combat.  The VA examiner listed several problems "significantly impair[ing]" work, family, and social performance, including decreased concentration, anger outbursts, mood lability, inappropriate behavior, increased absenteeism, and poor social interaction.  The VA examiner provided a GAF score of 60, which suggests moderate symptoms or moderate difficulty in social, occupational, or school functioning.

VA treatment records spanning the period from January 2011 to February 2013 include several GAF scores.  While there are a range of scores, and not all treatment records document the same symptoms, the Board finds that the PTSD symptoms were generally the same over this period because there is no indication from the Veteran that the symptoms changed over this time.  In chronological order, the GAF scores were 75 (January 2011), 56 (February 2011), 55 (March 2011), 60 (April 2011), 50 (May 2011), 56 (July 2011), 54 (September 2011), 56 (December 2011), 56 (March 2012), 61 (May 2012), 58 (May 2012), 58 (July 2012), 58 (August 2012), 62 (November 2012), and 62 (February 2013).  Setting aside the January 2011 score of 75, which appears to be an outlier, the GAF scores generally fall between 51 and 60, indicating moderate symptoms or moderate difficulty in social, occupational, or school functioning.

In February 2013 and June 2013 statements, the Veteran indicated the PTSD symptoms had worsened since the September 2010 VA examination.  Accordingly, VA reexamined the PTSD in March 2014.  The March 2014 VA examiner opined that the PTSD resulted in occupational and social impairment with deficiencies in most areas due to symptoms including irritability, reduced concentration, social avoidance, poor sleep, occasional suicidal thoughts.  The Veteran reported irritability with his wife, good rapport with one of two daughters, but generally socially avoidant and isolative behavior.  The Veteran indicated that reduced concentration and irritability cause problems at work.  The Veteran also reported several physical confrontations with people since the September 2010 VA examination.  No GAF score was provided; however, the VA examiner noted that the PTSD symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning, and cannot be attributed to the physiological effects of a substance (the evidence indicates the Veteran has an alcohol use disorder in addition to PTSD). 

In sum, for the entire rating period from July 28, 2010, the PTSD manifested a range of symptoms which were estimated to be moderate to severe.  VA examiners in September 2010 and March 2014 both opined that the PTSD symptoms caused significant impairment in work and social functioning.  Although the Veteran indicated that PTSD symptoms began to worsen in 2013, the evidence demonstrates that this was generally manifested by worsening symptoms rather than new symptoms.  While the symptoms may have worsened, the disability picture over the course of the entire rating period from July 28, 2010 suggests that the PTSD symptoms, even before becoming worse, still resulted in anger and irritability with violent outbursts, reduced concentration affecting the ability to work, and social avoidant behavior akin to an inability to establish and maintain effective relationships.  For these reasons, and after resolving reasonable doubt in the Veteran's favor, the Board finds that, for the entire initial rating period from July 28, 2010, the PTSD has more nearly approximated the criteria for a 70 percent disability rating under Diagnostic Code 9411.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.3, 4.7, 4.130.

In consideration of the evidence above, the Board also finds that, for the entire initial rating period from July 28, 2010, the weight of the evidence is against finding that the PTSD more nearly approximates total occupational and social impairment, as required for a rating of 100 percent.  While the Veteran did report suicidal ideation and occasional violent outbursts against others during the March 2014 VA examination, there was no indication from the Veteran or the VA examiner that the Veteran was in persistent danger of hurting himself or others.  Moreover, the Board considered these symptoms when determining that the evidence more nearly approximated the criteria for a 70 percent disability rating.  
Similarly, although the PTSD manifested deficiencies in some areas such as concentration, the evidence does not demonstrate gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.

Based on the lay and medical evidence of record, the Board finds that, for the entire initial rating period from July 28, 2010, the Veteran's disability picture has not more nearly approximated the criteria for a 100 percent rating based on symptoms and the degrees of social and occupational impairment.  38 C.F.R. §§ 4.3, 4.7.  Because the preponderance of the evidence is against the appeal for an increased disability rating in excess of 70 percent for PTSD for the rating period from July 28, 2010, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.3, 4.7, 4.130.

Increased Rating for Bilateral Hearing Loss

Service connection for bilateral hearing loss was established in an April 2004 rating decision that assigned an initial noncompensable (0 percent) disability rating, effective September 24, 2003.  The Veteran filed a claim for an increased (compensable) disability rating for bilateral hearing loss on July 28, 2010; however, the Veteran did not make any specific assertions regarding the severity or worsening of bilateral hearing loss symptoms.

For hearing loss claims, the Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85. 

The "puretone threshold average," as used in Table VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz), divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85(d).  Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater, or when the puretone threshold at 1000 Hertz is 30 decibels or less and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b).

On review of all the evidence, lay and medical, the Board finds that, for the increased rating period from July 28, 2010, the bilateral hearing loss was manifested by no more than level IV hearing in the right ear and level I hearing in the left ear, as determined by audiometric data and speech recognition scores.  VA examined the hearing loss in September 2010, revealing puretone thresholds, in decibels (dB), as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
55
85
85
LEFT
25
20
35
55
55

For purposes of 38 C.F.R. § 4.85(d), the puretone threshold average for the right ear was 65 dB, and 41 dB for the left ear.  Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 92 percent in the left ear.  Based on the audiometric data and speech recognition scores, no exceptional pattern of hearing impairment is shown in either ear.  The Veteran did not report any significant effects on daily activities.

Based on the September 2010 VA audiological examination report, the right ear is measured as level IV hearing, and the left ear is measured as level I hearing, based on Table VI.  Using these results in Table VII, the audiometric data and speech recognition scores support a noncompensable (0 percent) rating.

VA treatment records from April 2012 reflect that the Veteran presented with ear pain.  While no audiometric data was provided, the VA clinician noted that the degree of hearing loss was essentially unchanged since last testing.  The Veteran reported significant functional impairment in communication, however, stating that he needs hearing aids for activities of daily living.  In a December 2013 letter, the Veteran stated that he needs to read lips to understand what others are saying.

VA examined the hearing again in March 2014.  Puretone threshold data was reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
70
85
85
LEFT
25
30
45
60
50

For purposes of 38 C.F.R. § 4.85(d), the puretone threshold average for the right ear was 70 dB, and 46 dB for the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 92 percent in the left ear.  Based on the audiometric data and speech recognition scores, no exceptional pattern of hearing impairment is shown in either ear.  The Veteran reported difficulty understanding speech even when using hearing aids.

Based on the March 2014 VA audiological examination report, the right ear is measured as level IV hearing, and the left ear is measured as level I hearing, based on Table VI.  Using these results in Table VII, the audiometric data and speech recognition scores support a noncompensable (0 percent) rating.

In sum, the audiometric data and speech recognition scores for the increased rating period from July 28, 2010 weigh against finding that a disability rating in excess of 0 percent is warranted.  Both times the bilateral hearing loss was measured, the audiometric data and speech recognition scores were commensurate with a noncompensable disability rating.  Although the Veteran reported difficulty understanding speech, disability ratings for hearing loss are determined from the application of mechanical audiometric testing and speech recognition scores.  As the preponderance of the evidence is against finding that the criteria for a compensable disability rating have been met or more nearly approximated, the benefit of doubt doctrine is not for application.  38 C.F.R. §§ 4.3, 4.7.

Increased Rating for Right Eye Corneal Scarring

Service connection for right eye corneal scarring was established in an August 2007 rating decision which assigned an initial noncompensable (0 percent) disability rating, effective September 24, 2003.  The Veteran filed a claim for a compensable disability rating for right eye corneal scarring on July 28, 2010; however, the Veteran did not make any specific assertions regarding the severity or worsening of right eye corneal scarring symptoms.

For the entire increased rating period from July 28, 2010, the right eye corneal scarring has been rated as noncompensable under 38 C.F.R. § 4.79, Diagnostic Code 6099-6001.  As indicated by the hyphenated diagnostic code, the right eye corneal scarring has been rated by analogy to keratopathy, a disease of the eye.  
38 C.F.R. §§ 4.20, 4.27 (2014) (when an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of that part of the rating schedule which most closely identifies the part, or system, of the body involved and adding "99" for the unlisted condition).  Diseases of the eye are to be rated on the basis of either visual impairment or on incapacitating episodes according to a General Rating Formula, whichever results in a higher rating.  38 C.F.R. § 4.79.

Incapacitating Episodes

In regard to the first method of rating, under the General Rating Formula based on incapacitating episodes, the following ratings apply: a 10 percent rating is warranted for an eye disability with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the previous 12 months; a 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the previous 12 months; a 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the previous 12 months.  A 60 percent rating is warranted for retinopathy with incapacitating episodes having a total duration of at least 6 weeks during the previous 12 months.  Id.  A note to Diagnostic Code 6006 defines an incapacitating episode as a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.

After a review of all the evidence, the Board finds that the weight of the lay and medical evidence is against finding that the right eye corneal scarring was manifested by incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during any 12-month period of the entire rating period, as required for a higher disability rating of 10 percent.  Neither the VA treatment records nor the VA examination reports from September 2010 and March 2014 suggest a history of incapacitating episodes due to the right eye corneal scarring.  Similarly, the Veteran has not made any assertions of incapacitating episodes due to the right eye corneal scarring at any point during the increased rating period from July 28, 2010.  

For these reasons, the Board finds that a compensable rating based on incapacitating episodes is not warranted.  38 C.F.R. §§ 4.3, 4.7.  As such, it is considered more favorable to rate the Veteran's right eye corneal scarring based on visual impairment.  The regulations direct that evaluation of visual impairment is to be rated based on the consideration of three factors: 1) impairment of visual acuity (excluding developmental errors of refraction), 2) visual field, and 3) muscle function.  38 C.F.R. § 4.75 (2014).  


Visual Acuity

In regard to the second method of rating, 38 C.F.R. § 4.76 directs that an examination of visual acuity must include the central uncorrected and corrected visual acuity for distance and near vision using Snellen's test type or its equivalent.  To warrant a 10 percent rating based on impairment of central visual acuity, the vision in one eye must be at least 20/50.  38 C.F.R. § 4.79, Diagnostic Codes 6061-6066 (2014).

Central visual acuity is to be evaluated on the basis of corrected distance vision with central fixation, even if a central scotoma is present.  However, when the lens required to correct distance vision in the poorer eye differs by more than three diopters from the lens required to correct distance vision in the better eye (and the difference is not due to congenital or developmental refractive error), and either the poorer eye or both eyes are service connected, the visual acuity of the poorer eye is to be evaluated using either its uncorrected or corrected visual acuity, whichever results in better combined visual acuity.

After a review of all the evidence, the Board finds that the weight of the lay and medical evidence is against a finding that the right eye corneal scarring was manifested by vision in one eye of at least 20/50.  VA examined the eyes in September 2010 and March 2014, and on both occasions the Veteran demonstrated corrected distance vision of 20/40 or better in both eyes.  The Veteran does not have a difference equal to two or more lines on the Snellen's test type chart or its equivalent between distance and near corrected vision, with the near vision being worse.  The Veteran has not stated or submitted any evidence to show that corrected distance vision in either eye is worse than 20/40.  During the March 2014 VA eye examination, the Veteran reported occasional difficulty reading or using computers because he gets intermittent shadows and reflections after a period of time.

In sum, the weight of the lay and medical evidence is against finding that right eye corneal scarring manifested impairment of central visual acuity measured by vision in at least one eye as 20/50 or worse.  While the Veteran reported occasional functional impairment when reading or using computers, the occasional shadows and reflections have not resulted in impaired visual acuity, as indicated by the VA eye examinations.  As such, the Board finds that a compensable disability rating for right eye corneal scarring is not warranted based on impairment of central visual acuity.  38 C.F.R. §§ 4.3, 4.7.

Visual Field

In regard to the third method of rating, 38 C.F.R. § 4.76a (2014) explains that the normal visual field extent at eight principal meridians is (expressed in degrees): Temporally: 85, Down temporally: 85, Down: 65, Down nasally: 50, Nasally: 60, Up nasally: 55, Up: 45, Up temporally: 55.  The combined sum is 500.  To calculate the visual field, determine the average concentric contraction of the visual field of each eye by measuring the remaining visual field (in degrees) at each of eight principal meridians 45 degrees apart, adding them, and dividing the sum by eight.  Id.

The rating criteria dictate that when the remaining visual field is 46-60 degrees, a 10 percent rating is applied for unilateral or bilateral impairment; alternatively, each affected eye may be evaluated as 20/50.  When the remaining visual field is 31-45 degrees, a 10 percent rating is applied for unilateral and a 30 percent rating is applied for bilateral; or alternatively each affected eye may be evaluated as 20/70. When the remaining visual field is 16-30 degrees, a 10 percent rating is applied for unilateral and a 50 percent rating is applied for bilateral; or alternatively each affected eye may be evaluated as 20/100.  Id.

The March 2014 VA eye examiner determined that the Veteran had a visual field defect and performed a Goldmann perimetry test.  In the right eye, the meridians were approximately: Temporally: 70 (loss of 15), Down temporally: 70 (loss of 15), Down: 55 (loss of 10), Down nasally: 40 (loss of 10), Nasally: 50 (loss of 10), Up nasally: 50 (loss of 5), Up: 30 (loss of 15), Up temporally: 50 (loss of 5).  The combined sum of the right eye meridians is 415, resulting in an average remaining field of vision in the right eye of 51.875 degrees.  Results were provided for the left eye; however, as the right eye corneal scarring is right eye disability, and ratings for visual field impairment allow each eye to be rated separately, the left eye, which does not have a service-connected disability, shall not be rated under this analysis.

The March 2014 VA examiner stated that there was no decrease in visual acuity or other visual impairment; however, this statement is inconsistent with the results of the Goldmann perimetry test.  The right eye corneal scarring consists of metal fragments on the innermost portions of the cornea.  The results of the Goldmann perimetry test are consistent with having foreign objects on the nasal side of the right eye, and the right nasal-side visual field impairment is demonstrably worse than the left eye, where there are no metal fragments.  

In a December 2013 letter, a VA physician wrote that the metal fragments have remained stable with time and the Veteran reported visual distortion.  Thus, while the March 2014 VA examiner and the earlier September 2010 VA examiner stated that there was no visual impairment, the March 2014 Goldmann perimetry test indicates otherwise.  Given that the December 2013 letter suggests that the metal fragments have remained stable over time, the Board resolves reasonable doubt in the Veteran's favor to find that the visual field impairment has been equally stable over the course of the entire increased rating period from July 28, 2010.  In sum, the Board finds that the right eye corneal scarring has resulted in a remaining visual field of 51.875 degrees for the entire increased rating period from July 28, 2010.  Accordingly, after resolving reasonable doubt in the Veteran's favor, the Board finds that, for the entire increased rating period from July 28, 2010, the criteria for an increased rating of 10 percent, but no higher, for the service-connected right eye corneal scarring is warranted based on impairment of visual field.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.85, Diagnostic Code 6080.  Because the preponderance of the evidence is against the appeal for an increased rating in excess of 10 percent for the entire rating period, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Muscle Function

The Board considered a separate rating for muscle function; however, the March 2014 VA examiner specifically found that diplopia was not present in either of the Veteran's eyes, and muscle functioning of the eyes is evaluated based on the degree of diplopia.  VA treatment records do not indicate diplopia in either eye, and the Veteran has neither testified nor submitted statements to support such a finding.  Accordingly, the Board finds that an increased disability rating for right eye corneal scarring is not warranted based on impairment of muscle function.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted for CAD or bilateral hearing loss for any part of the appeal period.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and occupational and social impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria found in 38 C.F.R. § 4.130 specifically provide for disability ratings based on a combination of history, clinical findings, symptomatology, and degrees of occupational and social impairment.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested symptoms including sleep impairment, decreased concentration, impaired impulse control, mood lability, inappropriate behavior, increased absenteeism, and poor social interaction, resulting in occupational and social impairment with deficiencies in most areas.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and occupational and social impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.

As to the service-connected hearing loss, the Board finds that the schedular criteria are adequate to rate the bilateral hearing loss disability.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns, and as measured by both audiological testing and speech recognition testing.  The Veteran's complaints concern diminished auditory acuity and speech recognition.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  Moreover, the testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  In other words, the Veteran does not have any symptoms from the service-connected hearing loss disability that are unusual or are different from those contemplated by the schedular rating criteria.


The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to diminished hearing ability is a disability picture that is considered in the current schedular rating criteria.

Similarly, the Board finds that the symptomatology and impairment caused by the right eye corneal scarring fails to show anything unique or unusual about the right eye corneal scarring that would render the schedular criteria inadequate.  The Veteran's reported symptoms include occasional difficulty reading or using computers because he gets intermittent shadows and reflections, and an impaired visual field.  Visual impairment, measured by impairment of visual acuity and 

impairment of visual fields, is explicitly part of the schedular rating criteria.  As such, the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, and the disability picture is thus contemplated by the rating schedule.  Accordingly, the assigned schedular rating is adequate, and extraschedular referral under 38 C.F.R. § 3.321(b) for this disability is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced; however, in this case, neither has the Veteran asserted, nor has the evidence of record suggested, any such combined effect of multiple service-connected disabilities to create such an exceptional circumstance.  The other service-connected disability in this case is tinnitus.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the service-connected PTSD, bilateral hearing loss, and right eye corneal scarring, and referral for consideration of extraschedular rating is not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Lastly, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009), has been considered.  In this regard, the Board acknowledges that the issue of TDIU has been explicitly raised by the Veteran and was adjudicated by the RO as part of the June 2015 rating decision.  In the time since the June 2015 RO rating decision, the Veteran has neither appealed the denial of TDIU nor submitted additional evidence 

in support of the claim.  Given the contemporaneous claim and subsequent adjudication of the TDIU issue, which has not been appealed, the Board finds that the issue has been expressly raised and any inferred TDIU claim is inapplicable in this case.


ORDER

Service connection for lumbar spondylosis is granted.

A higher initial disability rating of 70 percent for PTSD for the rating period from July 28, 2010 to March 18, 2014, is granted; a higher initial disability rating in excess of 70 percent for the entire period is denied.

For the entire increased rating period from July 28, 2010, an increased disability rating in excess of 0 percent for bilateral hearing loss is denied.

For the entire increased rating period from July 28, 2010, an increased disability rating of 10 percent, but no higher, for right eye corneal scarring is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


